

114 S2014 RS: Next Generation Researchers Act
U.S. Senate
2015-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 410114th CONGRESS2d SessionS. 2014IN THE SENATE OF THE UNITED STATESSeptember 9, 2015Ms. Baldwin (for herself, Ms. Collins, and Mr. Alexander) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsApril 4, 2016Reported by Mr. Alexander, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo demonstrate a commitment to our Nation’s scientists by increasing opportunities for the
			 development of our next generation of researchers.
	
 1.Short titleThis Act may be cited as the Next Generation Researchers Act. 2.Investing in the next generation of researchersPart A of title IV of the Public Health Service Act (42 U.S.C. 281 et seq.) is amended by adding at the end the following:
			
				404M.Next generation of researchers
 (a)Next Generation of Researchers InitiativeThere shall be established within the Office of the Director of the National Institutes of Health, the Next Generation of Researchers Initiative (referred to in this section as the Initiative), through which the Director shall coordinate all policies and programs within the National Institutes of Health aimed at promoting and providing opportunities for new researchers and earlier research independence.
 (b)ActivitiesThe Director of NIH, through the Initiative shall— (1)promote policies and programs within the National Institutes of Health that are aimed at improving opportunities for new researchers and promoting earlier research independence, including existing policies and programs such as the Pathway to Independence Award, the NIH Director's New Innovator Award, the Early Independence Award, and Early-Stage Investigator grant review procedures;
 (2)develop, modify, or accelerate policies, as needed, within the National Institutes of Health to promote opportunities for new researchers and earlier research independence, including policies to enhance training opportunities for research-related career options, strengthen mentorship programs between new and veteran researchers, enhance workforce diversity efforts, and help to improve new researchers' success in obtaining renewal funding;
 (3)coordinate with appropriate agencies and academic institutions to develop systems to enhance workforce data for biomedical postdoctoral researchers and students to help improve tracking of trainees and career progress; and
 (4)carry out other activities, as appropriate, to promote the development of the next generation of researchers and earlier research independence.
						(c)Study and report
 (1)StudyThe Director of NIH shall request the National Academy of Sciences, as part of the studies conducted under section 489, to conduct a comprehensive study on policies affecting the next generation of researchers in the United States. Such study shall include an evaluation of, and strategies to address, the legislative, administrative, educational, and cultural barriers to providing for a successful next generation of researchers and to promote earlier research independence.
 (2)ReportNot later than 5 years after the date of enactment of the Next Generation Researchers Act, the National Academy of Sciences shall submit to the Director, the Committee on Health, Education, Labor, and Pensions and the Committee on Appropriations of the Senate, and the Committee on Energy and Commerce and the Committee on Appropriations of the House of Representatives, a report concerning the results of the study conducted under paragraph (1). Such report shall include—
 (A)an evaluation of the legislative, administrative, educational, and cultural barriers faced by the next generation of researchers;
 (B)an evaluation of the impact of sequestration resulting from the Budget Control Act of 2011 (Public Law 112–25) and Federal budget constraints on the next generation of researchers; and
 (C)recommendations for the implementation of policies to incentivize, improve entry into, and sustain careers in research for the next generation of researchers and to promote earlier research independence, including proposed policies for agencies and academic institutions..
	
 1.Short titleThis Act may be cited as the Next Generation Researchers Act. 2.Investing in the next generation of researchers (a)In generalPart A of title IV of the Public Health Service Act (42 U.S.C. 281 et seq.) is amended by adding at the end the following:
				
					404M.Next generation of researchers
 (a)Next generation of researchers initiativeThere shall be established within the Office of the Director of the National Institutes of Health, the Next Generation of Researchers Initiative (referred to in this section as the Initiative), through which the Director shall coordinate all policies and programs within the National Institutes of Health that are focused on promoting and providing opportunities for new researchers and earlier research independence.
 (b)ActivitiesThe Director of the National Institutes of Health, through the Initiative shall— (1)promote policies and programs within the National Institutes of Health that are focused on improving opportunities for new researchers and promoting earlier research independence, including existing policies and programs, as appropriate;
 (2)develop, modify, or prioritize policies, as needed, within the National Institutes of Health to promote opportunities for new researchers and earlier research independence, such as policies to increase opportunities for new researchers to receive funding, enhance training and mentorship programs for researchers, and enhance workforce diversity;
 (3)coordinate, as appropriate, with relevant agencies, professional and academic associations, academic institutions, and others, to improve and update existing information on the biomedical research workforce in order to inform programs related to the training, recruitment, and retention of biomedical researchers; and
 (4)carry out other activities, including evaluation and oversight of existing programs, as appropriate, to promote the development of the next generation of researchers and earlier research independence..
 (b)National Academy of Sciences recommendationsIn carrying out activities under section 404M(b) of the Public Health Service Act, the Director of the National Institutes of Health shall take into consideration the recommendations made by the National Academies of Sciences as part of the comprehensive study on policies affecting the next generation of researchers under the Department of Health and Human Services Appropriations Act, 2016 (Public Law No. 114-113), and submit a report to Committee on Health, Education, Labor, and Pensions and the Committee on Appropriations of the Senate, and the Committee on Energy and Commerce and the Committee on Appropriations of the House of Representatives, with respect to any actions taken by the National Institutes of Health based on the recommendations not later than 2 years after the completion of the study required pursuant to such Public Law No. 114-113.
			3.Intramural and extramural loan repayment programs
 (a)Intramural loan repayment programSection 487A of the Public Health Service Act (42 U.S.C. 288-1) is amended— (1)in the section heading, by striking FOR RESEARCH WITH RESPECT TO ACQUIRED IMMUNE DEFICIENCY SYNDROME;
 (2)in subsection (a)— (A)by striking The Secretary shall carry out a program and inserting The Director of NIH shall, as appropriate and based on workforce and scientific priorities, carry out a program through the subcategories listed in subsection (b)(1) (or modified subcategories as provided for in subsection (b)(2));
 (B)by striking conduct and inserting conduct research; (C)by striking research with respect to acquired immune deficiency syndrome; and
 (D)by striking $35,000 and inserting $50,000; (3)by redesignating subsection (b) as subsection (d);
 (4)by inserting after subsection (a), the following:  (b)Subcategories of research (1)In generalIn carrying out the program under subsection (a), the Director of NIH—
 (A)shall continue to focus on— (i)general research;
 (ii)research on acquired immune deficiency syndrome; and (iii)clinical research conducted by appropriately qualified health professional who are from disadvantaged backgrounds; and
 (B)may focus on an area of emerging scientific or workforce need. (2)Elimination or establishment of subcategoriesThe Director of NIH may eliminate one or more subcategories provided for in paragraph (1) due to changes in workforce or scientific needs related to biomedical research. The Director may establish other subcategory areas based on workforce and scientific priorities if the total number of subcategories does not exceed the number of subcategories listed in paragraph (1).
 (c)LimitationThe Director of NIH may not enter into contract with a health professional pursuant to subsection (a) unless such professional has a substantial amount of education loans relative to income (as determined pursuant to guidelines issued by the Director).; and
 (5)by adding at the end the following:  (e)Availability of appropriationsAmounts available for carrying out this section shall remain available until the expiration of the second fiscal year beginning after the fiscal year for which such amounts are made available..
 (b)Extramural loan repayment programSection 487B of the Public Health Service Act (42 U.S.C. 288-2) is amended— (1)in the section heading, by striking FOR RESEARCH WITH RESPECT TO CONTRACEPTION AND INFERTILITY;
 (2)in subsection (a)— (A)by striking The Secretary, in consultation with the Director of the Eunice Kennedy Shriver National Institute of Child Health and Human Development, shall establish a program and inserting In general.—The Director of the NIH shall, as appropriate and based on workforce and scientific priorities, carry out a program through the subcategories listed in subsection (b)(1) (or modified subcategories as provided for in subsection (b)(2)),;
 (B)by striking (including graduate students); (C)by striking with respect to contraception, or with respect to infertility,; and
 (D)by striking service, not more than $35,000 and inserting research, not more than $50,000;
 (3)by redesignating subsections (b) and (c) as subsections (d) and (e), respectively; (4)by inserting after subsection (a), the following:
					
						(b)Subcategories of research
 (1)In generalIn carrying out the program under subsection (a), the Director of NIH— (A)shall continue to focus on—
 (i)contraception or infertility research; (ii)pediatric research;
 (iii)minority health disparities research; (iv)clinical research; and
 (v)clinical research conducted by appropriately qualified health professional who are from disadvantaged backgrounds; and
 (B)may focus on an area of emerging scientific or workforce need. (2)Elimination or establishment of subcategoriesThe Director of NIH may eliminate one or more subcategories provided for in paragraph (1) due to changes in workforce or scientific needs related to biomedical research. The Director may establish other subcategory areas based on workforce and scientific priorities if the total number of subcategories does not exceed the number of subcategories listed in paragraph (1).
 (c)LimitationThe Director of NIH may not enter into contract with a health professional pursuant to subsection (a) unless such professional has a substantial amount of education loans relative to income (as determined pursuant to guidelines issued by the Director).;
 (5)in subsection (d) (as so redesignated), by striking The provisions and inserting Applicability of certain provisions regarding obligated service.—The provisions; and (6)in subsection (e) (as so redesignated), by striking Amounts and inserting Availability of appropriations.—Amounts.
 (c)Technical and conforming amendmentsTitle IV of the Public Health Service Act is amended— (1)by striking section 464z-5 (42 U.S.C. 285t-2);
 (2)by striking section 487C (42 U.S.C. 288-3); (3)by striking section 487E (42 U.S.C. 288-5); and
 (4)by striking section 487F (42 U.S.C. 288-5a). (d)GAO reportNot later than 18 months after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the efforts of the National Institutes of Health to attract, retain, and develop emerging scientists, including underrepresented individuals in the sciences, such as women and other groups. Such report shall include an analysis of the impact of the additional authority provided to the Secretary of Health and Human Services under this Act to address workforce shortages and gaps in priority research areas, including which centers and research areas offered loan repayment program participants the increased award amount.April 4, 2016Reported with an amendment